EXHIBIT 10.34

 

SECOND AMENDMENT TO DEVELOPMENT, PURCHASE AND LICENSE AGREEMENT

 

This SECOND AMENDMENT TO DEVELOPMENT, PURCHASE AND LICENSE AGREEMENT (“Second
Amendment Agreement”) is entered into on the 13th day of January, 2005.

 

BETWEEN:

 

FUNAI ELECTRIC CO., LTD., a corporation duly organized and existing under the
laws of Japan and having

 

 

its offices at 7-1, 7-Chome, Nakagaito, Daito, Osaka 574-0013, Japan.

 

(“FUNAI”)

 

 

 

AND:

 

INFOCUS CORPORATION, a corporation duly organized and existing under the laws of
the State of Oregon, and having its principal place of business at 27700B SW
Parkway Avenue, Wilsonville, Oregon 97070, USA.

(“INFOCUS”)

 

RECITALS:

 

(A)                                       FUNAI and INFOCUS entered into a
Development, Purchase and License Agreement dated September 13, 2002 (the
“Original Agreement”), as amended by an Amendment Agreement between the parties
dated November 22, 2002;

 

(B)                                         Under Article 28.12 of the Original
Agreement, any amendment to the Original Agreement is to be in writing and
signed by an authorized representative of FUNAI and INFOCUS; and

 

(C)                                         FUNAI and INFOCUS wish to amend the
payment and delivery terms under the Original Agreement, and have agreed to do
so on the terms and conditions set out in this Second Amendment Agreement.

 

IT IS AGREED:

 

1.                                      Amendment of Article 13.2 of Original
Agreement

 

Article 13.2 of the Original Agreement shall be deleted and replaced with the
following:

 

“Payment – Standby Letter of Credit.  Subject to INFOCUS’ inspection and
acceptance of Product, payment shall be 65 days from delivery at destination
INFOCUS Logistics Center

 

--------------------------------------------------------------------------------


 

(LC) in U.S.A., Europe or Asia, but no later than 105 days from delivery at FOB
Hong Kong.  An irrevocable standby Letter of Credit with the effective period of
65 days in favor of Funai Electric Co., Ltd. Japan shall be instituted by
INFOCUS Corporation on or before the expiration of 30 day period prior to
delivery at FOB Hong Kong unless otherwise agreed in writing between INFOCUS and
FUNAI. The parties shall share equally the cost of such letters of credit 50-50%
with FUNAI reducing the price of products sold to INFOCUS to account for FUNAI’s
50% share.”

 

2.                                      Amendment of Article 15.1 of Original
Agreement

 

Article 15.1 of the Original Agreement shall be deleted and replaced with the
following:

 

“F.O.B. Destination.   Delivery of the Product(s), spare parts and accessories
sold by FUNAI to INFOCUS shall be according to F.O.B. Hong Kong.  Risk shall be
transferred to INFOCUS upon delivery at Hong Kong destination.  Title shall be
transferred to INFOCUS upon delivery at destination INFOCUS Logistics Center
(LC) in U.S.A., Europe or Asia.  FUNAI shall contract at its own expense for the
carriage of the Products from a port of export.  Funai shall be responsible for
all export taxes, providing supporting documentation for export clearance,
required to deliver the Products to the port of export.”

 

3.                                      Effective Date

 

This Second Amendment Agreement shall take effect as of the date first written
above.

 

4.                                      No Other Changes

 

Except as expressly amended in this Second Amendment Agreement, the Original
Agreement shall remain unchanged and in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have signed this Agreement on the date first
written above.

 

 

FUNAI ELECTRIC CO., LTD.

 

By its authorized representative

 

 

 

 

 

 

 

Name:

/s/Yasuhito Ebine

 

 

 

 

 

Position:

General Manager, Sales & Marketing

 

 

 

INFOCUS CORPORATION

 

By its authorized representative

 

 

 

 

 

 

 

Name:

/s/ Margaret M. Cassidy

 

 

 

 

 

Position:

Director of Supply Chain Management

 

 

3

--------------------------------------------------------------------------------